     Case 2:20-cv-01883-SRB Document 18 Filed 01/25/21 Page 1 of 2
      Case 2:20-cv-01883-SRB Document 14-3 Filed 01/15/21 Page 1 of 2




 1   CULPEPPERIP,LLLC
     Keny S. Culpepper, Hawaii Bar No. 9837, pro hac vice             _     FILED      _LO
 2   75-170 Hualalai Road, Suite B204                                _       RECENED _     CO
 3   Kailua-Kona, Hawaii 96740                                   ;

     Telephone: (808) 464-4047                                                  JAN 2 5 2021
 4                                                               \I              ..
     Facsimile: (202) 204-5181                                   cl       CLERK U S DISTRICT CCU
 5   E-Mail:    kculpepper@culpepperip.com                                  DISTRIC OF ARIZONA

 6
                                                                     ,,~!-~-Q    r'z        DEP
     Attorney for Plaintiffs:
 7   Santa Files Productions, LLC; and
 g   Laundry Films, Inc.
 9                       UNITED STATES DISTRICT COURT
10
                          FOR THE DISTRICT OF ARIZONA
11
12    Santa Files Productions, LLC and           )   Case No.: CV-20-1883-PHX-SRB
      Laundry Films, Inc.                        )   (Copyright)
13
      75-170 Hualalai Rd, B204                   )
14 - .Kailua~Kona, HI 96740                      )   GARNISHEE'S ANSWER
15    "808-464-4047                              )   (EARNINGS)
                                                 )   (A.R.S. §§ 12-159~.08)
16                    Plaintiffs,                )
17       vs.                                     )
                                                 )
18                                               )
      Richard Dabney and Jesse D. Parks
19    809 N. Colcord Rd.                         )
      Payson, AZ 85541                           )
20
      928-978-3984                               )
21                                               )
22                    Defendants,                )
                                                 )
23    Chapman Auto Center, LLC                   )
24    100 N Beeline Hwy                          )
      Payson, AZ 85541                           )
25                                               )
      1-800-491-5261
26                                               )
                        Garnishee.               )
27
28                                   -......._
               Case 2:20-cv-01883-SRB Document 18 Filed 01/25/21 Page 2 of 2
                  Case 2:20-cv-01883-SRB Document 14-3 Fifed 01/15/21 Page 2 of 2




           I
           2
                   CAUTION: Fa!lure to file a Garnishee's Answer can result In an order being entered against you in the full amount of
           3       the debt owed by the judgment debtor to the Judgment creditor. This can happen even ifyou do not know_.the Judgment
                   debtor or do not owe the ud ment debtor an earn In s.
                  1.1 am the garnishee or I am authorized by the garnishee to complete and file this Answer. Garnishee's name, address and
           4        phone are as listed above. I was served with the Writ on
                  2. The statements checked below are true:         (Check 211 boxes that apply end fill in blanks for each box checked}             •··
           5        ; JA. The judgment debtor was not ~mployed by me on the date the Writ and Summons were delivered to me. The judgment
                           debtor's last workday was        ·              .
           6        .Q.a. I will not owe judgment debtor earnings within 60 days after service of the Writ and Summons.
                    _51.C. The judgment debtor was employed by me on the date the Writ and Summons were delivered to me.
                    &0.1 wi!l owe judgment debtor eamingswlthin 60 days after service of the Writ and Summons.
          7             E. I took the fof!owing steps to try to identify the judgment debtor, but was not able lo do so for the reasons stat~d here:
                        (1) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          8
                 3. According to the Writ and Summons, the total amount owed the judgment creditor is~-~_"tfl}I{                       5, S:Z,   -
          9
      IO       4. The judgment debtor's next two paydays are :).               f, /{)OP-1           and    3 '/, I/2otJ1
               5. The pay period is: (checx the box that applies)                I
      11          )cl Daily         7
                                    7
                                        Weekly                  7
                                                                7
                                                                    Every two weeks


      12
                        Monthly         Twice per month             Other. (explain}
                                                                                       ------------------------
               6. I have a_(P,ched copies of any existing garnishments, wage assignments or levies against judgment debtor which are known to
                  me.     JJ I ff
      13       7. I request an answerfee in the amount of (2) $ __
                 filing of this Answer.
                                                                           J.//fr . .• (not to erceeaS50.00Jas a reasonable amount for the preparation and
                                                                                                 A copy of Garnishee's Answer v..is provided to judgment creditor
      14                                                                                         on:

      15
      16
      17
      18
     19
     20
     21
     22
     23
     24
                                          ;._Ji
     25
     26
     27
     28

ii
